Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered May 29, 2009, which, insofar as appealed from as limited by the brief, granted plaintiffs motion to renew her prior application to certify a class and defendants-respondents’ respective motions to dismiss the Racketeer Influenced and Corrupt Organizations (RICO) causes of action, and, upon renewal, adhered to the original determinations, unanimously affirmed, without costs.
The motion court correctly found that the new facts presented by plaintiff are “not very different” from those previously alleged, and do not warrant a change in the prior determination (CFLR 2221 [e] [2]). Flaintiff does not allege any injury recoverable under RICO (18 USC § 1964 [c]; see Laborers Local 17 Health & Benefit Fund v Philip Morris, Inc., 191 F3d 229, 241 [2d Cir 1999], cert denied 528 US 1080 [2000]), and New York does not recognize an independent tort cause of action for civil conspiracy (see Jebran v LaSalle Bus. Credit, LLC, 33 AD3d 424, 425 [2006]). Flaintiff failed to satisfy the statutory prerequisites for class certification (see CPLR 901, 902). Concur — Saxe, J.P., Friedman, Catterson, Acosta and Richter, JJ.